Supreme Court of Florida
                                   ____________

                                    No. SC19-7
                                   ____________

                              LARRY R. WETZEL,
                                  Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                    June 6, 2019

PER CURIAM.

      This case is before the Court on the pro se petition of Larry R. Wetzel for a

writ of quo warranto. We have jurisdiction. See art. V, § 3(b)(8), Fla. Const. By

order dated March 4, 2019, we dismissed Wetzel’s petition pursuant to Logan v.

State, 846 So. 2d 472, 479 (Fla. 2003). See Wetzel v. State, No. SC19-7 (Fla.

Mar. 4, 2019). Concurrent with the dismissal of the petition, we expressly retained

jurisdiction to pursue possible sanctions against Wetzel. Id.; see Fla. R. App. P.

9.410(a) (Sanctions; Court’s Motion).

      Wetzel is currently charged with five counts of filing a false statement

against real or personal property in pending Santa Rosa County case number
572014CF001456CFAXMX. Since 2017, Wetzel has filed five pro se petitions

with this Court seeking relief related to those criminal charges. Each of Wetzel’s

petitions has been accompanied by a plethora of documents that are rambling,

indecipherable, and irrelevant to his pending criminal case. Two of those petitions

were voluntarily dismissed by Wetzel, but the remainder, including the instant

petition for writ of quo warranto, have been dismissed as unauthorized because

Wetzel is currently represented by counsel in the above-noted criminal matter and

is not entitled to combine self-representation with representation by counsel. See

Logan v. State, 846 So. 2d 472, 475 (Fla. 2003). Furthermore, based on Wetzel’s

vexatious filing history, we issued an order directing him to show cause why he

should not be prohibited from filing any further pro se documents in this Court

related to circuit court case number 572014CF001456CFAXMX.

      Wetzel filed a response to the order to show cause in which he argues that

the order is moot and void because this Court lacks subject matter jurisdiction over

his case. Upon due consideration of his response, we conclude that Wetzel has

failed to show cause why sanctions should not be imposed. Based on his persistent

history of filing pro se petitions that are frivolous, meritless, or otherwise

inappropriate for this Court’s review, Wetzel has abused the judicial process and

burdened this Court’s limited judicial resources.




                                          -2-
      Accordingly, the Clerk of this Court is hereby instructed to reject any future

pleadings, petitions, motions, documents, or other filings submitted by Larry R.

Wetzel that are related to case number 572014CF001456CFAXMX unless such

filings are signed by a member in good standing of The Florida Bar. Counsel may

file on Wetzel’s behalf if counsel detemines that the proceeding may have merit

and can be brought in good faith.

      No motion for rehearing or clarification will be entertained by the Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

Original Proceeding – Quo Warranto

Larry R. Wetzel, pro se, Navarre, Florida,

      for Petitioner

No appearance for Respondent




                                        -3-